Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing December 31, 2008 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: The Dreyfus/Laurel Funds Trust - Dreyfus 130/30 Growth Fund - Dreyfus Global Equity Income Fund - Dreyfus International Bond Fund File No. 811-524 Dear Sir/Madam, Transmitted for filing is Form N-CSR for the above-referenced series of the Registrant for the fiscal year ended October 31, 2008. Please direct any questions or comments to the attention of the undersigned at (212) 922-6906. Very truly yours, /s/ Liliana Holguín Liliana Holguín Legal Assistant LH/ Enclosures
